

	

		III

		109th CONGRESS

		1st Session

		S. RES. 294

		IN THE SENATE OF THE UNITED STATES

		

			November 2, 2005

			Mr. Schumer (for

			 himself, Mr. Lautenberg,

			 Mr. Durbin, Mrs. Clinton, Mr.

			 Corzine, Mr. Salazar,

			 Mr. Kennedy, Mr. Lieberman, Mrs.

			 Feinstein, Mr. Dodd,

			 Mr. Kerry, Mr.

			 Obama, Mrs. Boxer,

			 Mr. Feingold, Mr. Kohl, and Ms.

			 Stabenow) submitted the following resolution; which was referred to

			 the Committee on

			 Finance

		

		RESOLUTION

		Expressing the sense of the Senate on the

		  retention of the Federal tax deduction for State and local taxes

		  paid.

	

	

		Whereas no American should be unnecessarily or excessively

			 burdened with additional taxes;

		Whereas the Federal income tax has grown more complicated

			 and unmanageable over time, imposing burdensome administrative and compliance

			 costs on American taxpayers;

		Whereas on January 7, 2005, President George W. Bush

			 created the President’s Advisory Panel on Federal Tax Reform (the

			 Panel) via Executive Order 13369;

		Whereas the Panel was tasked with providing several

			 options for Federal tax reform that would simplify Federal tax laws, retain

			 progressivity, and promote long-run economic growth and job creation;

		Whereas in its final report, released publicly on November

			 1, 2005, the Panel recommended the complete repeal of the Federal deduction for

			 State and local taxes, as a central component of both the Simplified

			 Income Tax Plan and the Growth and Investment Tax

			 Plan;

		Whereas State and local taxes have been deductible from

			 the Federal income tax since the inception of the Federal income tax in

			 1913;

		Whereas eliminating the deduction for State and local

			 taxes would create a new form of double taxation at a time where efforts are

			 being made to reduce other forms of double taxation, since repeal would require

			 millions of taxpayers to pay Federal taxes on income that is also taxed at the

			 State or local level;

		Whereas Congress has recently taken steps to expand,

			 rather than cut back, the State and local tax deduction, by reinstating a

			 deduction for State sales taxes for some taxpayers (previously repealed as part

			 of the Tax Reform Act of 1986), as part of the American Jobs Creation Act of

			 2004;

		Whereas there is some concern, as noted by the nonpartisan

			 Urban-Brookings Tax Policy Center, that eliminating the deduction could

			 lower support for public services and lead to a ‘race to the bottom’ in

			 terms of State and local expenditures as States compete to have the lowest

			 taxes in order to attract higher-income households;

		Whereas the deduction for State and local taxes is not

			 just a concern for a small minority of taxpayers in the largest States, as 22

			 States saw more than one-third of their taxpayers take the deduction in 2003,

			 the latest year for which data is available (Maryland, New Jersey, Connecticut,

			 Colorado, Oregon, Minnesota, Massachusetts, Virginia, Utah, California,

			 Georgia, New York, Wisconsin, Arizona, Rhode Island, Michigan, Delaware, North

			 Carolina, Illinois, New Hampshire, Nevada, and Idaho (ranked in order of the

			 percentage of taxpayers affected));

		Whereas in tax year 2003, 43,538,000 taxpayers in the

			 United States took advantage of the Federal deduction for State and local

			 taxes, deducting a total of $315,690,000,000, thereby saving taxpayers in the

			 United States approximately $88,390,000,000 in Federal income taxes, assuming

			 an average marginal rate of 28 percent for taxpayers who itemize; and

		Whereas in tax year 2003, the top 25 States ranked by the

			 number of taxpayers affected represented 77 percent of the taxpayers affected

			 nationally, and took 85 percent of the total deductions for State and local

			 taxes, as detailed below:

			(1)In California,

			 5,807,000 taxpayers deducted a total of $54,920,000,000, thereby saving

			 California taxpayers approximately $15,380,000,000 in Federal income

			 taxes.

			(2)In New York,

			 3,228,000 taxpayers deducted a total of $37,600,000,000, thereby saving New

			 York taxpayers approximately $10,530,000,000 in Federal income taxes.

			(3)In Illinois,

			 1,994,000 taxpayers deducted a total of $13,720,000,000, thereby saving

			 Illinois taxpayers approximately $3,840,000,000 in Federal income taxes.

			(4)In Ohio,

			 1,809,000 taxpayers deducted a total of $12,720,000,000, thereby saving Ohio

			 taxpayers approximately $3,560,000,000 in Federal income taxes.

			(5)In New Jersey,

			 1,791,000 taxpayers deducted a total of $18,750,000,000, thereby saving New

			 Jersey taxpayers approximately $5,250,000,000 in Federal income taxes.

			(6)In Pennsylvania,

			 1,765,000 taxpayers deducted a total of $12,400,000,000, thereby saving

			 Pennsylvania taxpayers approximately $3,470,000,000 in Federal income

			 taxes.

			(7)In Michigan,

			 1,627,000 taxpayers deducted a total of $10,350,000,000, thereby saving

			 Michigan taxpayers approximately $2,900,000,000 in Federal income taxes.

			(8)In Georgia,

			 1,416,000 taxpayers deducted a total of $8,720,000,000, thereby saving Georgia

			 taxpayers approximately $2,440,000,000 in Federal income taxes.

			(9)In Virginia,

			 1,355,000 taxpayers deducted a total of $9,630,000,000, thereby saving Virginia

			 taxpayers approximately $2,700,000,000 in Federal income taxes.

			(10)In North

			 Carolina, 1,304,000 taxpayers deducted a total of $8,720,000,000, thereby

			 saving North Carolina taxpayers approximately $2,440,000,000 in Federal income

			 taxes.

			(11)In Maryland,

			 1,260,000 taxpayers deducted a total of $10,410,000,000, thereby saving

			 Maryland taxpayers approximately $2,920,000,000 in Federal income taxes.

			(12)In

			 Massachusetts, 1,216,000 taxpayers deducted a total of $10,840,000,000, thereby

			 saving Massachusetts taxpayers approximately $3,040,000,000 in Federal income

			 taxes.

			(13)In Minnesota,

			 969,000 taxpayers deducted a total of $7,060,000,000, thereby saving Minnesota

			 taxpayers approximately $1,980,000,000 in Federal income taxes.

			(14)In Wisconsin,

			 961,000 taxpayers deducted a total of $8,000,000,000, thereby saving Wisconsin

			 taxpayers approximately $2,240,000,000 in Federal income taxes.

			(15)In Colorado,

			 856,000 taxpayers deducted a total of $4,570,000,000, thereby saving Colorado

			 taxpayers approximately $1,280,000,000 in Federal income taxes.

			(16)In Arizona,

			 841,000 taxpayers deducted a total of $4,110,000,000, thereby saving Arizona

			 taxpayers approximately $1,150,000,000 in Federal income taxes.

			(17)In Indiana,

			 832,000 taxpayers deducted a total of $4,530,000,000, thereby saving Indiana

			 taxpayers approximately $1,270,000,000 in Federal income taxes.

			(18)In Missouri,

			 772,000 taxpayers deducted a total of $4,890,000,000, thereby saving Missouri

			 taxpayers approximately $1,370,000,000 in Federal income taxes.

			(19)In Connecticut,

			 713,000 taxpayers deducted a total of $7,970,000,000, thereby saving

			 Connecticut taxpayers approximately $2,230,000,000 in Federal income

			 taxes.

			(20)In Oregon,

			 641,000 taxpayers deducted a total of $5,100,000,000, thereby saving Oregon

			 taxpayers approximately $1,430,000,000 in Federal income taxes.

			(21)In South

			 Carolina, 574,000 taxpayers deducted a total of $3,390,000,000, thereby saving

			 South Carolina taxpayers approximately $949,000,000 in Federal income

			 taxes.

			(22)In Alabama,

			 538,000 taxpayers deducted a total of $2,090,000,000, thereby saving Alabama

			 taxpayers approximately $586,000,000 in Federal income taxes.

			(23)In Kentucky,

			 515,000 taxpayers deducted a total of $3,300,000,000, thereby saving Kentucky

			 taxpayers approximately $925,000,000 in Federal income taxes.

			(24)In Oklahoma,

			 434,000 taxpayers deducted a total of $2,320,000,000, thereby saving Oklahoma

			 taxpayers approximately $650,000,000 in Federal income taxes.

			(25)In Iowa, 397,000

			 taxpayers deducted a total of $2,510,000,000, thereby saving Iowa taxpayers

			 approximately $702,000,000 in Federal income taxes: Now, therefore, be

			 it

			

	

		That it is the sense of the Senate

			 that Congress should not repeal or substantially alter the longstanding Federal

			 tax deduction for State and local taxes.

		

